Title: From George Washington to Major General Robert Howe, 1 April 1780
From: Washington, George
To: Howe, Robert


          
            Dear Sir
            Head Quarters Morris Town 1st April 1780
          
          Inclosed you have Duplicates of my letters of the 30th ulto—the originals of which having been sent by a soldier on foot, I am apprehensive he may have been detained by the Weather—I have since recd your favr of the 28th March—The intelligence communicated in it, urges the necessity of drawing down poors Brigade as expeditiously as possible, and also points out the expediency of endeavouring to get a supply of provision within the Garrison. I am well aware of the difficulties you will meet with in accomplishing the last, but I am convinced you will leave no means unessayed. I am Dear Sir Yr most obt Servt
          
            P.s. Pay particular & proper attention to the Signals for alarming the Country.
          
        